Case 2:13-cr-20369-BAF-MKM ECF No. 225 filed 06/22/20                           PageID.2818         Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                                  Criminal No. 13-CR-20369-1

 vs.                                                                 HON. BERNARD A. FRIEDMAN

 JOHN ROBERT DAVIS,

        Defendant.
 ______________________________/

          ORDER TRANSFERRING DEFENDANT’S “LETTER/MOTION TO VACATE”
          TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

                  Defendant has filed a “letter/motion to vacate conviction and sentence” [docket entry 220].

 Defendant asks that the Court “vacate his conviction, and sentence on the basis, he was deprived of his Due

 process rights under the United States Constitution’s V amendment. Because the Court was without

 jurisdiction to render a judgment, or to impose sentence.” Id. at 2. The instant motion appears to be a second

 or successive 28 U.S.C. § 2255 motion, the first such motion having been filed on August 30, 2017 [docket

 entry 166]. A second or successive § 2255 motion “must be certified as provided in section 2244 by a panel

 of the appropriate court of appeals . . . .” 28 U.S.C. § 2255. When, as in this case, a second or successive

 § 2255 motion is filed without the required certification, the district court is required to transfer the motion

 to the court of appeals. See In re Hanserd, 123 F.3d 922, 934 (6th Cir. 1997). Accordingly,



                  IT IS ORDERED that defendant’s “letter/motion to vacate conviction and sentence” is hereby

 transferred to the United States Court of Appeals for the Sixth Circuit.




                                                      s/Bernard A. Friedman
                                                      Bernard A. Friedman
  Dated: June 22, 2020                                Senior United States District Judge
         Detroit, Michigan
Case 2:13-cr-20369-BAF-MKM ECF No. 225 filed 06/22/20                              PageID.2819          Page 2 of 2


                                          CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
 parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
 Notice of Electronic Filing on June 22, 2020.

  John Robert Davis, 48410-039                          s/Johnetta M. Curry-Williams
  Edgefield Federal Correctional Institution            Case Manager
  Inmate Mail/Parcels
  P.O. Box 725
  Edgefield, SC 29824




                                                          2
